In an action against an attorney to recover damages for malpractice, defendant appeals from so much of an order of the Supreme Court, Orange County, dated July 8,1974, as denied his motion for summary judgment against plaintiff. Order reversed insofar as appealed from, on the law, without costs, and motion for summary judgment against plaintiff granted. In our opinion, no material issues of fact were raised. The facts before Special Term mandated the grant of summary judgment to defendant. Defendant was discharged by plaintiff in August, 1969 and forwarded the file to plaintiff’s new attorney on September 11, 1969. He cannot be liable for subsequent events. Plaintiff had until January, 1970 to proceed against the State and until January, 1971 to institute the medical *748malpractice action. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.